UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6541


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

JOEL HERRON; WILLIAM HYATT; JOHN DOE PURCELL; JANE DOE
BOUNDS; JANE DOE COOPER; JANE DOE MOUZON; JANE DOE CHAVIS;
JOHN DOE CHAVIS; JANE DOE HARTY; JANE DOE ROYNOLDS; JANE DOE
MOLLAY; JOHN DOE BELLOMY; JANE DOE LYLE; JANE DOE THOMPSON;
JOHN DOE INGRAM; JOHN DOE SAMUDA; JOHN DOE FRAZIER; JOHN DOE
GIRT; JOHN DOE RUSS; JOHN DOE BRUNSON; JANE DOE MONROE; JOHN
DOE BACOT; JOHN DOE DANFORD; JOHN DOE HUNT; JOHN DOE CHAVIS;
JOHN DOE MCNEAL; JOHN DOE JONES; JOHN DOE C. COVINGTON; JOHN
DOE LOCKLEOR; KRISTIE B. STANBACK; ROBERT C. LEWIS; ALVIN
WILLIAM KELLER, JR.; MARIETTA BARR; JOHN DOE QUICK; PAMELA
J. LOCKLEAR; CHANDRA K. RANSON; OKOCHA FRIDAY; JOHN DOE;
JANE DOE GRAHAM; JOHN DOE JONES; JANE DOE GERALD; JANE DOE
K. AFFORD; JANE DOE C. BULLARL; JOHN DOE, Facility
Classification Committee; JOHN DOE, Director Classification
Committee; JOHN DOE ALEXANDER; JOHN DOE DIAL; JANE DOE
BETHA,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:11-cv-00224-UA-PTS)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Stuart Wayne Tompkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Stuart Wayne Tompkins seeks to appeal the magistrate

judge’s order denying his motion for appointment of counsel and

striking      his   first     set   of   interrogatories      and   request      for

production of documents.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Tompkins seeks to appeal

is   neither    a   final   order    nor   an    appealable   interlocutory       or

collateral order.        Accordingly, we dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions      are    adequately    presented     in   the

materials      before   the    court     and    argument   would    not    aid   the

decisional process.

                                                                          DISMISSED




                                           3